       Case 1:17-cv-09058-PAE-OTW Document 30 Filed 10/24/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
MARY L. KAY                                          :
                                                     :
                           Plaintiff,                :
                                                     :
         -against-                                   :   17
                                                         _______     Civ. 9058
                                                                          ___________ (PAE
                                                                                        _____ ) ( OTW
                                                                                                  _____ )
                                                     :
                                                     :   NOTICE OF LIMITED APPEARANCE
NEW YORK CITY DEPARTMENT OF EDUCATION                :   OF PRO BONO COUNSEL
                                                     :
                           Defendant.                :
-----------------------------------------------------X

To the Clerk of this Court and all parties of record:

        Enter my appearance as pro bono counsel in this case on behalf of:

                 Mary L. Kay
                 _____________________________________________                    [party]



        for the limited purpose of deposition practice and any other discovery matters
                                   ___________________________________________.        I certify

that I am admitted to practice in this Court.



10/24/2018                                               /s/ Anthony Lauriello
Date                                                     Signature

                                                         Anthony Lauriello
                                                         Print Name                         Bar No.
                                                         Cravath, Swaine & Moore, 825 Eighth Avenue
                                                         Address
                                                         New York            NY             10019
                                                         City             State             Zip Code

                                                         (212) 474-1000
                                                         Phone No.                          Fax. No.
                                                         alauriello@cravath.com
                                                         Email Address
